FINCH, Judge
(concurring).
I concur in the principal opinion except that I am concerned that the reference to a change in Rule 62.01, effective January 1, 1975, together with the observation that this probably is a case of “last” impression, may infer that from and after January 1, 1975, our rules would authorize what occurred here.
When our permanent rules committee submits a proposed change in our rules, it accompanies the proposed rule with an explanatory report. Our consideration of the suggested rule takes that report into consideration. When questions of interpretation of rules arise, we, on occasion, refer to these reports in our opinions. State ex rel. Farmers Insurance Co., Inc. v. Murphy, 518 S.W.2d 655 (decided February 18, 1975); State ex rel. Kincannon v. Schoenlaub, 521 S.W.2d 391 (decided this date).
In connection with amended Rule 62.01 which we adopted March 29, 1974, the committee’s report was short. It stated as follows:
“The proposed Rule is the same as Federal Rule 16. It is shorter than present Rule 62 but it should not change the procedure which is followed in the relatively few cases in the state courts in which pre-trial conferences are held.”
The question of whether present Rule 62.01 would authorize what occurred here is not before us. It has not been briefed and we have not considered any cases construing Rule 16 of the Federal Rules of Civil Procedure from which it was taken. I simply want to make it clear that by con-curfing, I do not want to be understood as inferring that what we hold was not permissible under old Rule 62.01(a) is now authorized.